                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

SANDPIPER CONDOMINIUM        §
COUNCIL OF OWNERS, INC.,     §
                             §
     Plaintiff               §
                             §                       Hon. Nelva Gonzalez Ramos
v.                           §                       Civil Action No.: 2:18-CV-0414
                             §
LEXINGTON INSURANCE COMPANY, §
                             §
     Defendant               §

                  NOTICE OF INTENTION TO FILE REPLY BY
                    LEXINGTON INSURANCE COMPANY

      In accordance with the Court’s Individual Rule 11(f), Lexington Insurance

Company hereby files a Notice of Intention to File a Reply to Plaintiff’s Response to

Lexington’s Motion to Compel, ECF No. 52.

      Lexington anticipates filing its reply no later than Friday, July 26, 2019.

                                                 Respectfully submitted,

                                                 By:_/s/ Raymond Gregory            ____
                                                    Raymond L. Gregory II
                                                    Attorney-in-Charge
                                                    S.D. Texas Bar No. 12879
                                                    State Bar No. 08438275
                                                    rlg2@egglestonbriscoe.com

                                                 EGGLESTON & BRISCOE LLP
                                                 333 Clay Street, Suite 4800
                                                 Houston, Texas 77002
                                                 Tel: (713) 659-5100
                                                 Fax: (713) 951-9920
                                                 Wayne R. Glaubinger
                                                 Admitted Pro Hac Vice
                                                 James M. Dennis
                                                 Admitted Pro Hac Vice

                                                 MOUND COTTON WOLLAN &
                                                 GREENGRASS LLP
                                                 One New York Plaza
                                                 New York, NY 10004
                                                 212-804-4263

                                                 ATTORNEYS FOR LEXINGTON
                                                 INSURANCE COMPANY


                             CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record in accordance with the Federal Rules of Civil Procedure on July 23,
2019.

        William J. Chriss
        The Snapka Law Firm
        606 N. Carancahua, Suite 1511
        P.O. Box 23017
        Corpus Christi, Texas 78403
        (361) 884-8545 - Fax
                                                 /s/ Raymond Gregory ______
                                                     Raymond L. Gregory II




NOTICE OF INTENTION TO FILE A REPLY BY LEXINGTON INSURANCE COMPANY            PAGE 2 840483.1
